Action to rescind a contract for the sale of certain real estate by plaintiffs to the defendant Washington Green, Inc. Order, so far as appealed from, denying motions of defendants-appellants for an order requiring that the 'complaint be made more definite and certain, or that certain allegations be stricken out as irrelevant, etc., that the causes of action be separately stated and numbered, or, in the alternative, to dismiss the complaint as insufficient and for other relief, unanimously affirmed, with twenty dollars costs and disbursements to the respondents, with leave to said defendants to answer within twenty days after service of order upon payment of said costs. No opinion. Present —• McAvoy, Merrell, O’Malley, Glennon and Untermyer, JJ.